Spruance, J.;—
As to the first exception, it depends on what those papers referred to in the record were. They may have been written acknowledgments of the defendant. The record says “After hearing and examining all the allegations of the parties and their proofs” etc. We do not see that the affidavit was of any account at all, but there were other papers and letters. He had the defendant there and apparently went into a hearing.
Mr. Kenney;—We have an affidavit that sets forth the fact that the defendant claimed a nonsuit.
*72Spruance, J.:—If there may be circumstances in which the Court will allow anything to be offered to supplement the record, they are not present in this case. You could have alleged diminution, if the Justice did not put down all that the record should show. But this comes up before us now simply upon exceptions to the record. We think the judgment below should be affirmed.
Judgment below affirmed.